 

IN THE UNITED srArEs DISTRICT coURT §§ § §D § »~
FoR THE DIsTRICr oF MoNTANA
BILLiNGs DlvisloN UCT 3 0 2018

C|erk, U S Dlstrict Court
Dis\rict Of Montana

UNITED STATES OF AMERICA, CR 18-36-BLG-SPW aminQS
Plaintiff, ORDER
vs.

JEROME LAWRENCE WIGMORE, JR.

 

Defendant.

 

IT IS ORDERED that the following Weapons, Which have been admitted as exhibits, shall
be retained in the custody of the United States Marshals Service during evening recesses, and
shall be returned to the custody of the courtroom deputy prior to the beginning of proceedings

each morning until the conclusion of the trial or hearing in this matter:

 

Exhibit Number Description
Gov’t - 19 Marlin .22 caliber rifle

 

 

Gov’t- 20 Taurus .3 57 caliber revolver

 

 

 

 

 

 

At the conclusion of the trial or hearing, the courtroom deputy shall return the exhibits to the case
agent.

Dated this éO\/d§of October, 2018.

/Susan 1’. Watters w

United States District Court Judge

